983 F.2d 1066
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ruben G. HICKS, Plaintiff-Appellant, Cross-Appellee,v.John SLOAN et al., Defendant-Appellee, Cross-Appellant.
Nos. 91-6462, 91-6463 and 91-6464.
United States Court of Appeals, Sixth Circuit.
Jan. 8, 1993.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.
ORDER
This cause is before us upon a petition for rehearing of our order dismissing the captioned appeals, entered on November 10, 1992.   The petition was filed by the defendants Sloan, and the plaintiff trustee advises the court he does not oppose the petition.
Rehearing is granted and the Order of November 10, 1992 is vacated.


1
Following oral argument on these appeals, the parties filed a "Joint Motion to Adopt Settlement Agreement."   A settlement agreement was attached.


2
In their joint motion, the parties represented that the settlement had been presented to and approved by the bankruptcy court, and we are asked to adopt the settlement agreement as our "Judgment and Mandate."


3
As it appears to the court that the settlement agreement has been approved by the bankruptcy court, this court will adopt the settlement agreement as its order disposing of the appeals.


4
The appeals in Case Nos. 91-6462, 91-6463, and 91-6464 are therefore settled and compromised upon the terms of the settlement agreement entered into by the parties and approved by the United States Bankruptcy Court for the Eastern District of Kentucky, Corbin Division, on October 6, 1992, which settlement agreement is adopted as the Order of this court disposing of the appeals.   This cause is remanded to the bankruptcy court for enforcement of the terms of the settlement agreement, should the occasion arise.